--------------------------------------------------------------------------------

Exhibit 10.2


THE SECURITIES REPRESENTED BY THIS PROMISSORY NOTE (AND THE SECURITIES INTO
WHICH IT IS CONVERTIBLE) HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAW AND MAY NOT BE SOLD,
PLEDGED, HYPOTHECATED OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT COVERING THESE SECURITIES UNDER THE ACT AND ANY APPLICABLE STATE
SECURITIES LAWS OR AN OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO
THE COMPANY THAT REGISTRATION IS NOT REQUIRED UNDER THE ACT OR UNDER APPLICABLE
STATE SECURITIES LAWS
 
3% CONVERTIBLE SENIOR SECURED PROMISSORY NOTE
 
$
     
, 2009





For value received MiMedX  Group, Inc., a Florida corporation (the “Company”),
promises to pay to __________________ (“Holder”) the principal sum of
____________________ ($________), together with simple interest on the
outstanding principal amount at the rate of three percent (3.0%) per annum. The
principal and all accrued interest shall be due and payable in full on April __,
2012 (the “Maturity Date”). This Note is secured by a security interest in
certain Collateral (the “Collateral”),  as defined in, and subject to the terms
of, that certain Security and Intercreditor Agreement of even date herewith (the
“Security Agreement”).  Interest shall begin to accrue on the date hereof and
shall continue to accrue on the outstanding principal amount hereof until
converted into common stock of the Company (the “Common Stock”) as provided
herein, or until the payment in full of this Note whichever occurs
first.  Interest shall be computed on the basis of a year of 365 days for the
actual number of days elapsed.  All cash payments of interest hereunder shall be
in lawful money of the United States of America.  Upon payment in full of the
amount of all principal and interest payable hereunder (whether in cash or
Common Stock upon a Conversion Event, as defined below),  this Note shall be
surrendered to the Company for cancellation.
 
1.            This Note is issued pursuant to that certain 3% Convertible Senior
Secured Promissory Note Subscription Agreement dated as of April __, 2009, (the
“Note Subscription  Agreement”), and is subject to its terms and conditions.
However, in the event of any conflict between the terms of this Note and the
Note Subscription Agreement, the terms of this Note shall govern.  This Note is
pari passu as to payment  and lien priority rights, ratably with all Other
Purchasers of 3% Convertible Senior Secured Promissory Notes, as provided in the
Security Agreement. This Note is junior as to payment and lien priority rights
with respect to up to $5.0 million in senior funded debt, as provided in the
Security Agreement.
 
2.            This Note is convertible into common stock of the Company at any
time upon the election of the Holder into that number of shares of Common Stock
equal to the quotient of (a) the outstanding principal amount and accrued
interest of this Note as of date of such election, divided by (b) $0.50 (the
“Conversion Price”).  Such voluntary election to convert by Holder is herein
called a “Voluntary Conversion”.   A Voluntary Conversion and a conversion under
any of the circumstances described in Sections 3 and 4  below are all herein
called “Conversion Events” or singly a “Conversion Event”.

 

--------------------------------------------------------------------------------

 
 
3.            Notwithstanding the other terms and conditions of this Note, in
the event of a “Change in Control Transaction” (as hereinafter defined) which
occurs prior to any other Conversion Event, then, effective immediately prior to
such Change in Control Transaction, the outstanding principal balance of this
Note shall automatically, and without further action by the Holder, convert into
that number of shares of Common Stock equal to the quotient of (a) the
outstanding principal amount and interest due under this Note as of the closing
of such Change in Control Transaction, divided by (b) the Conversion Price. As
used herein, the term “Change in Control Transaction” means any of the following
transactions which results in aggregate transaction consideration payable to the
common shareholders of the Company of not less than $0.50 per share: (A) a share
exchange, consolidation or merger of the Company with or into any other entity
or any other corporate reorganization whether or not the Company is the
surviving entity (unless the stockholders of the Company immediately prior to
such share exchange, consolidation, merger or reorganization hold in excess of
fifty percent (50%) of the general voting power of the Company or the surviving
entity, as the case may be, immediately after the closing of such transaction);
(B) a transaction or series of related transactions in which in excess of fifty
percent (50%) of the Company’s general voting power is transferred to a third
party (or group of affiliated third parties) that were not previously
stockholders of the Company (other than in connection with an original issuance
of shares of capital stock by the Company); or (C) a sale of all or
substantially all of the assets of the Company (unless the stockholders of the
Company immediately prior to such sale hold in excess of fifty percent (50%) of
the general voting power of the purchasing party or parties).  The determination
of “general voting power” shall be based on the aggregate number of votes that
are attributable to outstanding securities entitled to vote in the election of
directors, general partners, managers or persons performing analogous functions
to directors of the entity in question, without regard to contractual
arrangements that establish a management structure or that vest the right to
designate directors in certain parties.  In the event of a conversion upon a
Change in Control Transaction, the Holder shall be entitled to participate in
such Change in Control Transaction to the same extent as the other holders of
Common Stock.  In addition, in the event of a conversion upon a Change in
Control Transaction, the Holder (w) shall be required to participate in such
Change in Control Transaction to the extent such participation is necessary to
consummate the Change in Control Transaction or is otherwise necessary or
appropriate in connection therewith (as determined by the Company in its sole
discretion), (x) shall give its consent and approval to such Change in Control
Transaction, (y) shall, at the request of the Company, execute any documents,
instruments or certificates and take any actions determined by the Company, in
its sole discretion, to be necessary or appropriate in connection with such
Change in Control Transaction, and (z) hereby waives any rights of dissent or
appraisal in connection with such Change in Control Transaction.

 

--------------------------------------------------------------------------------

 
 
4.            Notwithstanding the other terms and conditions of this Note, in
the event that, prior to the occurrence of another Conversion Event, the trading
price of the Common Stock closes at not less than $1.50 per share for not less
than twenty  (20) consecutive trading days prior to the Maturity Date, then,
effective immediately upon the close of trading on such twentieth (20th)
consecutive trading day, the outstanding principal balance of this Note shall,
at the election of the Company, and without further action by the Holder,
convert into the number of shares of Common Stock equal to the quotient of (a)
the outstanding principal amount and interest due under this Note on such
twentieth (20th) day, divided by (b) the Conversion Price.
 
5.            Upon the occurrence of a Conversion Event, the applicable amount
of outstanding principal and accrued interest under this Note shall be converted
into Common Stock of the Company at the Conversion Price, without any further
action by the Holder and whether or not the Note is surrendered to the Company
or its transfer agent.  The Company shall not be obligated to issue certificates
evidencing the shares of the Common Stock issuable upon such conversion unless
and until such Note is either delivered to the Company or its transfer agent, or
Holder notifies the Company or its transfer agent that such Note has been lost,
stolen or destroyed and executes an agreement satisfactory to the Company to
indemnify the Company from any loss incurred by it in connection with such
Note.  The Company shall, as soon as practicable after such delivery, or such
agreement and indemnification, issue and deliver at such office to the Holder, a
certificate or certificates for the securities to which Holder shall be entitled
and a check payable to the holder in the amount of any cash amounts payable as
the result of a conversion into fractional shares, as determined by the board of
directors of the Company.  Such conversion shall be deemed to have been made
concurrently with the close of the Conversion Event.  The person or persons
entitled to receive securities issuable upon such conversion shall be treated
for all purposes as the record holder or holders of such securities on such
date.
 
6.            In the event of any default hereunder, Company shall pay all
reasonable attorneys’ fees and court costs actually incurred by Holder in
enforcing and collecting this Note.
 
7.            Company may NOT prepay the principal amount of this Note and
accrued interest hereunder, in whole or part, at any time prior to the Maturity
Date.
 
8.            If there shall be any Event of Default (as defined below)
hereunder, at the option and upon the declaration of the Majority in Interest
(defined as the holders of a majority of the dollar value of the Notes issued
pursuant to the Holder and the Other Purchasers under the Note
Subscription  Agreement) and upon written notice to the Company (which election
and notice shall not be required in the case of an Event of Default under
Sections 8(b) or 8(c)), this Note shall accelerate and all principal and unpaid
accrued interest shall become immediately due and payable. Additionally, upon
the occurrence of an Event of Default, the Holder, at the option and upon the
decision of a Majority in Interest, may exercise its rights as a secured party,
or take or decline to take, any other action, with respect to the Collateral.
The occurrence of any one or more of the following shall constitute an “Event of
Default”:
 
 
 

--------------------------------------------------------------------------------

 
 
(a)           Company fails to pay timely any  principal and accrued interest or
other amounts due under this Note on the date the same becomes due and payable,
and such amount remains unpaid for a period of ten (10) business days after
written notice thereof from Holder;
 
(b)           Company files any petition or action for relief under any
bankruptcy, reorganization, insolvency or moratorium law or any other law for
the relief of, or relating to, debtors, now or hereafter in effect, or makes any
assignment for the benefit of creditors or takes any corporate action in
furtherance of any of the foregoing;
 
(c)           An involuntary petition is filed against Company (unless such
petition is dismissed or discharged within sixty (60) days under any bankruptcy
statute now or hereafter in effect), or a custodian, receiver, trustee, assignee
for the benefit of creditors (or other similar official) is appointed to take
possession, custody or control of any property of Company; or
 
(d)           The senior lender has declared a default under any Permitted
Senior Indebtedness (as defined in the Security Agreement).
 
9.            This Note shall be governed by construed and under the laws of the
State of Florida, without giving effect to conflicts of laws principles.
 
10.           Any term of this Note may be amended or waived with the written
consent of Company and the holders of a Majority in Interest, provided that this
Note may not be amended if it disproportionately affects the Holder hereof,
without the consent of Holder of this Note.  Upon the effectuation of such
waiver or amendment in conformance with this Section 10, the Company shall
promptly give written notice thereof to the record Holders of the Notes who have
not previously consented thereto in writing.
 
11.           Nothing contained in this Note shall be construed as conferring
upon the Holder or any other person the right to vote or to consent or to
receive notice as a stockholder of the Company.
 
12.           This Note may be transferred only upon (a) its surrender by Holder
to the Company for registration of transfer, duly endorsed, or accompanied by a
duly executed written instrument of transfer in form satisfactory to the Company
and (b) compliance with applicable provisions of the Note Subscription
Agreement, including (without limitation) the Company’s receipt, if it so
requests, of an opinion of counsel as set forth in the Note Subscription
Agreement.  Thereupon, this Note shall be reissued to, and registered in the
name of, the transferee, or a new Note for like principal amount and interest
shall be issued to, and registered in the name of, the transferee.  Interest and
principal shall be paid solely to the registered holder of this Note.  Such
payment shall constitute full discharge of the Company’s obligation to pay such
interest and principal.
 


 
COUNTERPART SIGNATURE PAGE FOLLOWS

 

--------------------------------------------------------------------------------

 

3% CONVERTIBLE SENIOR SECURED PROMISSORY NOTE
COUNTERPART SIGNATURE PAGE
 


 
This Note is hereby issued to Holder as of the date first above written.
 



 
MiMedX  Group, Inc.
 
 
   
 
   
By:
   
Name:
   
Title:
 









Acknowledged and Agreed to by Holder:




Signature for Corporate, Partnership, or other Entity Holder:
Signature for Individual Holder:
                   
(Print Name of Entity)
 
(Signature)
           
By:
   
Print Name:
 
Print Name:
       
Print Title:
       

 
 

--------------------------------------------------------------------------------